DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, and 8-11 are pending and are allowed. 

Response to Amendments & Reasons for Allowance
The Amendment filed October 26, 2020 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been fully considered and are persuasive, due to the amendments to the claims limiting the subject matter in such a way as to distinguish the presently claimed conjugates from those of the prior art. 
The terminal disclaimer filed on October 26, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,596,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
All objections and rejections set forth in the previous Office action are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 16, 2020, June 25, 2020, August 17, 2020, December 7, 2020 and January 21, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1, 3 and 8-11 are allowed.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699